UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-2075



E.I. DUPONT DE NEMOURS & COMPANY,

                Plaintiff - Appellant,

           v.


AMPTHILL RAYON WORKERS, INCORPORATED,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00052-HEH)


Argued:   May 14, 2008                    Decided:   August 25, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished opinion.       Judge Gregory wrote       the
opinion, in which Judge Traxler and Judge Shedd joined.


ARGUED:   Thomas Peter Gies, CROWELL & MORING, LLP, Washington,
D.C., for Appellant.    Jonathan Gans Axelrod, BEINS & AXELROD,
PC, Washington, D.C., for Appellee.    ON BRIEF: Kris D. Meade,
Glenn D. Grant, CROWELL & MORING, LLP, Washington, D.C.; James
P. McElligott, Jr., Regina J. Elbert, MCGUIREWOODS, LLP,
Richmond, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
GREGORY, Circuit Judge:

      E.I.     DuPont   de    Nemours      &        Co.,    (ADuPont@)    appeals     the

district court=s decision denying its motion for summary judgment

and   partially     granting       Ampthill         Rayon    Workers     Incorporated=s

(AARWI@) cross motion for summary judgment.                    We affirm.



                                           I.

      We adopt the facts as set out by the district court, see

E.I. DuPont de Nemours and Co. v. Ampthill Rayon Workers, Inc.,

516 F.Supp.2d 588 (E.D.Va. 2007), and summarize only the facts

relevant to the parties= dispute.

      DuPont offers its employees throughout the country, union

and non-unionized, a number of benefit plans (Aplans@), all of

which are governed by ERISA, 29 U.S.C. ' 1001 et seq., with the

exception of the Vacation Plan.1                In August 2006, DuPont sent out

a   memorandum     to   all   of    its    employees          informing    them     about

amendments to the plans.            Some of the amendments decreased the

benefits available to the employees under the plans.

      ARWI represents about 1000 DuPont employees who work at

DuPont=s     Spruance   Fibers     Plant       in    Ampthill,    Virginia.         These

employees come from the Production and Maintenance Unit and the

Clerical, Technical, and Office Unit.                       While employees in each


      1
          The Vacation Plan is not relevant to this case.


                                           2
unit signed separate Collective Bargaining Agreements (ACBAs@)

with       DuPont,    for        purposes    of    this     dispute,       the    relevant

provisions from each CBA are the same.

       As a result of DuPont=s 2006 amendments (Aamendments@) to the

plans,       ARWI,   following       the    procedures      outlined       in    the    CBAs,

initiated       a     grievance       against       DuPont        alleging       that    the

amendments violated the CBAs.2                While DuPont initially agreed to

arbitrate the dispute, it subsequently reversed course and filed

a   Complaint        in   federal     district      court.        Shortly       thereafter,

DuPont       submitted      an    Amended    Complaint       seeking    a       declaratory

judgment       stating,      inter    alia,       that    ARWI    should     resolve      its

grievance by utilizing each plan=s internal claim procedure or in

the alternative, by filing a civil suit in federal court under

Section 502(a)(1)(B) of ERISA, 29 U.S.C. ' 1132(a)(1)(B).3                                In

addition,       DuPont      sought    injunctive         relief    barring       ARWI    from

       2
      For example, ARWI claims DuPont violated Article VII,
Section 1 of the CBAs which provides that Aany changes in the
[benefit plans], which had the effect of reducing or terminating
benefits will not be made effective until one year (1) after
notice to the Union by the Company of such changes.@ (J.A. 332.)
       3
           Persons empowered to bring a civil action

A civil action may be brought--

(1) by a participant or beneficiary--

(B) to recover benefits due to him under the terms of his plan,
to enforce his rights under the terms of the plan, or to clarify
his rights to future benefits under the terms of the plan[.]



                                              3
resolving       its     grievance     in    arbitration.              ARWI     filed     a

Counterclaim alleging that the amendments violated the CBAs and

seeking a ruling requiring DuPont to litigate ARWI=s grievance in

arbitration.

       The parties then filed cross motions for summary judgment.

DuPont argued, inter alia, that since the amendments implicated

the    terms,    conditions,       eligibility       and    interpretation       of    the

plans,   ARWI=s       grievance    should       be   resolved   according       to    each

plan=s internal dispute mechanism.                   ARWI submitted that Article

XI, Section One of the CBAs (Athe arbitration clause@) mandates

that    the   grievance     proceed    to       arbitration.       The       arbitration

clause states, in pertinent part, that A[a]ny question as to the

interpretation of this Agreement, or as to any alleged violation

of the terms of this Agreement, which is not otherwise settled

to the mutual satisfaction of the parties hereto, shall at the

request of either party be submitted to arbitration.@                        (J.A. 344,

380.)

       The    district     court    held    that      the    parties=    dispute       was

arbitrable on account of the arbitration clause=s wide breadth,

the lack of any explicit language in the CBAs excluding ARWI=s

grievance       from    arbitration,        and      the    absence     of     Aforceful




                                            4
evidence@ that the parties wished to exclude the disputes from

arbitration.     DuPont appeals the district court=s judgment.4

                                      A.

     The    question    posed   here       is   whether    ARWI=s   grievance,

alleging that the amendments to its employees= plans breached the

parties= CBAs, is arbitrable.         We review a district court=s grant

of summary judgment de novo, viewing all of the facts in the

light most favorable to the non-movant.            See, e.g., EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir.2005).

     Through a series of three cases, known as the ASteelworker=s

Trilogy,@ the Supreme Court set out several principles to aid

lower courts in determining whether an employer-union dispute is

subject    to   arbitration.    See    Steelworkers       v.   Warrior   &   Gulf

Navigation Co., 363 U.S. 574 (1960), Steelworkers v. American

Mfg. Co., 363 U.S. 564 (1960), and Steelworkers v. Enterprise

Wheel & Car Corp., 363 U.S. 593 (1960).

     4
      Shortly after the district court=s decision, three other
district courts decided the same issue.     Relying on reasoning
similar to that of the district court in this case, the three
district courts held that the unions= claims were subject to
arbitration.    See United Steel, Paper and Forestry, Rubber,
Mfg., Energy, Allied Indus. and Serv. Workers Local Union 943 v.
E.I. DuPont de Nemours & Co., Case No. 1:07-cv-1005-00965-RBK-JS
(D.N.J. February 29, 2008); United Steel, Paper and Forestry,
Rubber, Mfg., Energy, Allied Indus. and Serv. Workers Local 4-
5025 v. E.I. DuPont de Nemours & Co., Case No. 07-cv-122s
(W.D.N.Y. March 18, 2008); United Steel, Paper and Forestry,
Rubber, Mfg., Energy, Allied Indus. and Serv. Workers Local 4-
5025 v. E.I. DuPont de Nemours & Co., Case No. 07-cv-126-JJF
(D. Del. April 18, 2008).


                                       5
       The Supreme Court first emphasized that Aarbitration is a

matter of contract and a party cannot be required to submit to

arbitration any dispute which he has not agreed so to submit.@

Warrior & Gulf Navigation Co., 363 U.S. at 582.                                       AThe second

rule,       which      follows       inexorably         from    the    first,        is   that      the

question          of        arbitrability-whether               a     collective-bargaining

agreement         creates       a    duty     for       the    parties    to    arbitrate           the

particular          grievance-is            undeniably          an    issue      for       judicial

determination.@              AT & T Tech., Inc. v. Commc=ns Workers of Am.,

475 U.S. 643, 649 (1986).

       Third,          in     reviewing       whether          the     parties        claims        are

arbitrable, Aa court is not to rule on the potential merits of

the underlying claims.@                    Id. at 649.         This mandate applies Aeven

if [the union=s grievance] appears to the court to be frivolous,@

id. at 649-50, as the court must limit its inquiry to whether

the     union=s        claims        are    arbitrable.              Finally,    Athere        is     a

presumption         of       arbitrability       in      the    sense    that        an   order      to

arbitrate the particular grievance should not be denied unless

it    may    be     said      with    positive      assurance         that     the    arbitration

clause is not susceptible of an interpretation that covers the

asserted       dispute.              Doubts    should         be     resolved    in       favor      of

coverage.@          Id. at 650 (emphasis added).                       This Apresumption is

particularly applicable,@ id., where the arbitration clause is

Abroad.@       Id.          Consequently, A>absen[t] [] any express provision

                                                    6
excluding a particular grievance from arbitration . . . only the

most forceful evidence of a purpose to exclude the claim from

arbitration=@ will suffice.             Id. (quoting Warrior & Gulf, 363

U.S. at 584-85) (emphasis added).

                                            B.

      DuPont      contends    that    the     district       court       erred     in    three

respects:    (1)    the    district     court      failed     to     grasp    that       since

ARWI=s breach of contract grievance is inextricably linked with

benefit eligibility determinations, it should be resolved under

each plan=s dispute resolution procedure; (2) the district court

did not take into account dispositive language from Article VII

of the CBAs limiting what disputes are subject to arbitration;

and   (3)   the    district    court     Afailed       to    apply       governing       ERISA

principles       applicable    to     the    resolution       of     employee          benefit

eligibility       issues      and     other       plan       interpretation             issues

implicated by the grievance.@               (Appellant=s Br. 13.)

      The cornerstone of DuPont=s argument is that the amendments

concern the eligibility of claimants to receive benefits under

the   plans,      and   as    such,    they       do   not    implicate          the     CBAs.

Specifically,       DuPont    contends       that      in   resolving        the    parties=

dispute,    an    arbitrator     would       be    forced     to    determine          whether

individuals       affected     by     the        amendments        are     eligible        for

benefits, a decision tasked solely to the plan administrator.

Such an action would also be inconsistent with the CBAs, and

                                             7
specifically, Article VII, Sections 1 and 3, which states in

relevant part:

     Section 1. All existing privileges heretofore enjoyed
     by the employees in accordance with the following
     Industrial Relations Plans and Practices of the
     COMPANY and of the Plant shall continue, subject to
     the provisions of such Plans and Practices and to such
     rules, regulations and interpretations as existing
     prior to the signing of this Agreement, and to such
     modifications thereof, as may be hereafter adopted
     generally by the Company or by the Plant to govern
     such privileges.

     Section 3. In addition to receiving benefits pursuant
     to the Plans and Practices set forth in Section 1
     above, employees shall also receive benefits as
     provided by the COMPANY=S Beneflex Flexible Benefits
     Plan, subject to all terms and conditions of said
     Plan . . . .

(emphasis added).       DuPont states that the Asubject to@ language

in Article VII was included in the CBAs in order Ato ensure that

[DuPont] retain[ed] the flexibility to amend these plans without

having   to     negotiate     over     subsequent   plan     amendments     at

particular     unionized    facilities.@      (Appellant=s     Br.    7.)   By

filing a grievance, DuPont argues that ARWI is attempting an Aend

round@   the   plans=   dispute      resolution   procedures    and    Section

502(a)(1)(B) of ERISA, which provide the exclusive remedies for

employees seeking, enforcing, or clarifying their benefits under

the terms of each plan.        Since the terms of each plan grant the




                                        8
plan administrator5, acting as an ERISA fiduciary, the sole right

and discretion to make benefit eligibility determinations, and

the        resolution         of     ARWI=s     grievance              necessarily          involves

eligibility         determinations,            DuPont          concludes          that    ARWI    must

resolve       its    grievance            through       each        plan=s       internal   dispute

procedures      or       in   the    alternative,             through        a   civil    action    in

federal court.

       ARWI     surmises           that    since        its     grievance          is    limited    to

Awhether DuPont exceeded the external restraints imposed by the

CBA . . . when it amended the plans@ (Appellee=s Br. 13), the

dispute clearly falls within the broad reach of the arbitration

clause.       In addition, parroting the district court=s reasoning,

ARWI       states        that      the     plans=        internal        dispute          resolution

mechanisms are designed to handle Aroutine benefit eligibility

determinations@           (Appellee=s         Br.       14)    not     for       interpreting      the

obligations         of    each      party      under          the    CBAs.          Finally,      ARWI

contends that arbitration is the only suitable forum to resolve

the merits of its claim as ERISA does not provide employees with

Aa mechanism@ to bring their grievances before a federal court.

       Based on the guidance provided by the Supreme Court, there

can be little doubt that ARWI=s claims are arbitrable.                                           Here,

like in AT&T, the CBAs contain a broad Astandard arbitration

       5
      DuPont is the plan administrator for all plans except the
Pension and Retirement Plan.


                                                    9
clause,@    id.        at    647,    that     allows   Aany       question    as    to    the

interpretation of the [CBA] or as to any alleged violation of

the    [CBA]@     to    be    settled    by    arbitration.             (emphasis   added).

Frankly,     it    is       difficult    to    envision       a    broader    arbitration

clause.      It is unfathomable that either of the parties could

assume     that    the       Asubject    to@    language      in    Article    VII    would

override the overarching arbitration clause in Article XI of the

CBAs.     This conclusion is even more convincing in light of the

fact that the parties chose to explicitly exclude arbitration as

a forum for resolving certain types of disputes.                             For example,

the CBAs preclude an employee disputing his discharge (J.A. 334)

or the denial of a promotion from proceeding to arbitration.

(J.A. 336-337.)             Initially, even DuPont felt ARWI=s grievance was

subject to arbitration, and it went so far as to agree on an

arbitrator; yet, DuPont suddenly changed its mind, refusing to

arbitrate and instead initiated this action in federal court.

        While it is true that the result of the plans= amendments

will     decrease           the     benefits    available          to     certain    DuPont

employees, ARWI=s breach of contract claims are premised on the

fact that such changes violate the terms of the CBAs.                                    As a

result, DuPont=s argument that the amendments affect an employee=s

eligibility to receive benefits under the plans, while true, is

inapposite to the issue of what forum should determine whether

the amendments violated the CBAs.

                                               10
        Additionally, DuPont has not provided Aforceful evidence,@

much less Athe most forceful evidence,@ that the parties= intended

to submit an employee=s claims alleging violations of the CBAs

to     the     plan     administrator      or      to   a    federal   court.          The

presumption of arbitrability is particularly strong in this case

due to the wide reaching arbitration clause and the lack of any

explicit language in the CBAs excluding the claims at issue here

from        arbitration.       Whatever    limited       doubt     exists   as    to   the

parties= intentions must be resolved in favor of arbitration.

Also,        sending    this     grievance        to    an   arbitrator     is    hardly

inconsistent           with    ERISA   (despite         DuPont=s     claims      to    the

contrary), and quite frankly is the only option that conforms to

the mandates of the Supreme Court.                      Because there is no doubt

that the arbitration clause is susceptible to an interpretation

that covers ARWI=s grievance, arbitration is the proper forum to

resolve this dispute.6



                                                II.

        For     the    reasons    above,     we    affirm     the   district      court=s

decision.

                                                                                 AFFIRMED

        6
      Our decision is purposely bereft of any analysis as to the
merits of ARWI=s claims, as even frivolous claims are subject to
arbitration. AT&T, 475 U.S. at 654-55.



                                           11